Citation Nr: 1525712	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  He died in October 2005, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that as part of an October 2013 Substantive Appeal, submitted in response to an October 2013 Statement of the Case (SOC) on the cause of death and 38 U.S.C.A. § 1318 claims, the Appellant reported she wanted a hearing before a Veterans Law Judge (VLJ) of the Board at the local RO (i.e., a Travel Board hearing).  Further, as part of an April 2014 Substantive Appeal, submitted in response to an April 2014 SOC on the burial benefits claim, the Appellant indicated she wanted a videoconference hearing before a VLJ of the Board.  However, nothing in the record, to include Virtual VA and VBMS, reflects any such hearing(s) were ever scheduled for the Veteran.  Moreover, there is no evidence she withdrew these hearing requests.

The Board notes that both Travel Board and videoconference hearings must be scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704.  Consequently, regardless of which type of hearing the Appellant ultimately desires, a remand is required to satisfy her outstanding hearing requests.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing with a Veterans Law Judge of the Board in accordance with her request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case. The purpose of this remand is to afford the Appellant due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




